        Case 1:18-cr-00172-GLR Document 181 Filed 12/23/19 Page 1 of 1
                          PAT M. WOODWARD, ESQ.
                                Counselor at Law
                           Maryland & Washington, DC
                1783 Forest Drive #330 ~ Annapolis, Maryland 21401
                                Direct 202.246.4679
                           patmwoodwardjr@gmail.com


December 23, 2019

Hon. J. Mark Coulson
United States Courthouse
101 West Lombard Street
Baltimore, Maryland 21201

Re: ​United States v. Kamal Dorchy, 18-172-GLR

Dear Judge Coulson:

Please find enclosed excerpted pages from a motions hearing held in this case before
Judge Russell on May 9, 2019. They were cited in Mr. Dorchy’s Motion to Release
(ECF 176) and will be referenced in today’s Release Hearing.

Sincerely,

  /s/

Pat M. Woodward, Esq.

Encl. (10 pages of transcript including cover page)

Cc: AUSAs Ayn B. Ducao & Jeff Izant
